UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26777 CHINA YIDA HOLDING, CO. (Exact name of registrant as specified in its charter) Delaware 50-0027826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28/F Yifa Building, No. 111 Wusi Road Fuzhou, Fujian, P. R. China (Address of principal executive offices) (Zip Code) + 86 (591) 2830 8999 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of May 14, 2013 Common stock, $.001par value INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 12 PART II – OTHER INFORMATION 13 Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA YIDA HOLDING, CO. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Index to consolidated financial statements Page Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 F-2 Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2013 and 2012 F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 F-4 Notes to the Consolidated Financial Statements F-5 - F-24 F-1 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (UNAUDITED) (AUDITED) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Other receivables, net Advances and prepayments Prepayment - current portion Total current assets Property and equipment, net Construction in progress - Intangible assets, net Long-term prepayments Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short-term loans $ $ Long-term debt, current portion Accounts payable Current obligation under airtime rights commitment Accrued expenses and other payables Due to related parties - Taxes payable Total current liabilities Long-term debt Total liabilities Commitments and contingencies Equity Preferred stock ($0.0001 par value, 10,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 3,914,580 and 3,914,580 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively) Additional paid in capital Accumulated other comprehensive income Retained earnings Statutory reserve Total China Yida Holding, Co. Stockholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For The Three Months Ended March 31, Net revenue Advertisement $ $ Tourism Total net revenue Cost of revenue Advertisement Tourism Total cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses (Loss) Income from operations ) Other income (expense) Other expense, net ) ) Interest income Interest expense ) ) Total other expenses ) ) (Loss) Income before income tax and non-controlling interest ) Less: Provision for income tax Net (loss) income ) Net loss attributed to non-controlling interest Net (loss) income attributable to China Yida Holding Co. $ ) $ Net (loss) income $ ) $ Other comprehensive income Foreign currency translation gain Comprehensive (loss) income ) Comprehensive loss attributable to non-controlling interest Comprehensive (loss) income attributable to China Yida Holding Co. $ ) $ (Losses) Earnings per share - Basic $ ) $ - Diluted $ ) $ Weighted average shares outstanding - Basic - Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. F-3 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended
